Citation Nr: 0517485	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  01-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for residuals of a 
right knee injury and, if so, whether service connection is 
warranted.

2.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for residuals of a 
right ankle injury and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1976 with service in the Army National Guard from 
April 1978 to October 1980 and from September 1981 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Board notes that the September 2000 rating decision found 
that new and material evidence had not been received to 
reopen the claims of entitlement to service connection 
residuals of a right knee injury and residuals of a right 
ankle injury.  Thereafter, the veteran submitted a notice of 
disagreement in October 2000.  In the March 2001 statement of 
the case and April 2002 supplemental statement of the case, 
the RO again found that new and material evidence had not 
been received to reopen the veteran's claims.  The most 
recent supplemental statement of the case, issued in February 
2005, failed to address whether new and material evidence had 
been received.  However, the Board is required to consider 
the issue of finality prior to any consideration on the 
merits, see 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issues have been recharacterized as shown on the first page 
of the decision.  Insofar as the Board reopens the claims 
herein, a determination favorable to the veteran, he is not 
prejudiced by the Board's recharacterization of the issue or 
its actions herein.  See Barnett, supra, at 4; Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993).

In an April 2002 statement, the veteran claimed entitlement 
to service connection for post-traumatic stress disorder and 
depression, claimed as secondary to his service-connected 
back disability, as well as requested that his claim of 
entitlement to service connection for sinusitis be reopened.  
Such claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed decision dated in January 1977, the RO 
denied service connection for residuals of injury to the 
right knee and residuals of right ankle sprain.

3.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for 
residuals of a right knee injury and entitlement to service 
connection for residuals of a right ankle injury. 

4.  There is no competent medical evidence demonstrating that 
a current right knee disorder is related to an in-service 
diagnosis of a bruise or is otherwise related to a disease or 
injury that had its onset during active service, during any 
period of active duty for training (ACDUTRA), or any period 
of inactive duty for training (INACDUTRA), and arthritis was 
not manifested within one year of discharge from active 
service. 

5.  There is no competent medical evidence demonstrating that 
a current right ankle disorder is related to an in-service 
diagnosis of a sprain or is otherwise related to a disease or 
injury that had its onset during active service, during any 
period of ACDUTRA, or any period of INACDUTRA, and arthritis 
was not manifested within one year of discharge from active 
service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
right knee injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), (c) (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
right ankle injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), (c) (2001).

3.  Service connection for residuals of a right knee injury 
is not warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 
(2004).

4.  Service connection for residuals of a right ankle injury 
is not warranted.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original application to reopen his claims of entitlement to 
service connection for residuals of a right knee injury and 
residuals of a right ankle injury in August 2000 and the 
initial unfavorable decision was issued in September 2000, 
prior to the enactment of the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in April 2002 and August 2004, the 
veteran's claims were readjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2005, such that he had the opportunity to respond to the 
remedial VCAA notice.

The Board's decision to reopen the veteran's claims of 
entitlement to service connection for residuals of a right 
knee injury and entitlement to service connection for 
residuals of a right ankle injury is completely favorable 
and, in that regard, no further action is required to comply 
with the VCAA and implementing regulations.  

Regarding the merits of the veteran's service connection 
claims, the following four elements must be satisfied in 
order to comply with the aforementioned VCAA requirements.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in April 
2002 and August 2004 informed him that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The April 
2002 letter informed the veteran that VA would help him 
obtain medical records, employment records, and records from 
other Federal agencies.  The August 2004 letter advised the 
veteran that VA would obtain relevant records from any 
Federal agency, to include medical records from the military, 
from VA hospitals, and from the Social Security 
Administration.  Such letter also indicated that VA would 
make reasonable efforts to help obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  The veteran was further informed that 
VA would attempt to obtain private records if he completed 
and returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider. 

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2002 letter informed the veteran that he 
could help with his claim by identifying the names, 
addresses, and approximate dates of treatment of all medical 
care providers, VA and non-VA, inpatient and outpatient, who 
may have additional records referable to his treatment for 
residuals of a right knee injury and residuals of a right 
ankle injury.  He was further advised to complete VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for each private record holder.  The August 2004 letter 
notified the veteran that he must provide enough identifying 
information about his records so VA can obtain them.  He was 
also informed that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.  The letter 
specifically requested that, if he had his original service 
records or copies of his service records for his active 
service with the Texas National Guard, he should send them to 
VA.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2004 letter advised the 
veteran that if there was any other evidence or information 
that he believed would support his claims, he should so 
inform VA.  The letter further informed him that if he had 
any evidence in his possession that pertained to his claims 
to send it to VA. 

The Board observes that, pertinent to the merits of the 
veteran's service connection claims, the veteran has been 
provided adequate notice as required by the VCAA as the April 
2002 and August 2004 letters specifically informed him of the 
criteria necessary to establish service connection.  
Moreover, the statement of the case and supplemental 
statements of the case have advised the veteran that his 
claims cannot be granted as there is no evidence that he has 
residuals of a right knee or right ankle injury that was 
incurred in or caused by any period of active duty military 
service.  As such, the veteran is not prejudiced by the Board 
addressing the merits of his service connection claims.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  In short, the 
veteran has been informed of the information and evidence not 
of record that is needed, the information and evidence that 
the VA will seek to provide, and the information and evidence 
the veteran must provide.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Board specifically notes that all available records from 
the veteran's service in the Army National Guard have been 
obtained and associated with the claims file.  The veteran 
was also afforded a VA examination in January 2001 for the 
purpose of adjudicating his service connection claims.  The 
Board observes that the veteran, in an August 2001 statement, 
argued that the VA examiner was not fair and impartial in his 
evaluation of the veteran's medical condition.  The veteran 
indicated that he wished for an orthopedic specialist to 
examine him, rather than a physician's assistant.  However, 
the Board finds that further examination is not necessary as 
the January 2001 VA examination is sufficient.  While it was 
performed by a physician's assistant, it was reviewed by a 
medical doctor.  Moreover, the VA examiner considered the 
veteran's in-service knee and ankle complaints, his post-
service medical history, and his reported symptoms in 
evaluating the veteran's claimed conditions and offering an 
opinion regarding a medical nexus.  The veteran has not 
submitted any additional medical evidence indicating that his 
current right knee and right ankle conditions are related to 
service.  As such, the Board finds that further examination 
is not necessary.  Therefore, for the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.

Laws and Regulations Governing Service Connection

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran actively and continuously served for at least 
90 days during a period of war or after December 31, 1946, 
and manifests certain chronic diseases, including arthritis, 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Reopening the Claims

By a January 1977 rating decision, the RO denied service 
connection for residuals of injury to right knee and 
residuals of right ankle sprain.  It was noted that the 
veteran injured his right knee in 1974, but there was no 
history of diagnosis or treatment in service.  It was also 
recorded that the veteran had a sprain of his right ankle in 
February 1975 with no residuals shown at discharge and no 
residuals shown on VA examination.  

Evidence of record at the time included the veteran's service 
medical records and a December 1976 VA examination report.  
The service medical records reflect that in October 1974, the 
veteran complained of an injury to the right leg above the 
knee a week previously.  X-rays were normal.  There was 
swelling and discoloration of the right knee.  However, the 
joint extended fully and was stable, without point 
tenderness.  The assessment was a bruise.  In February 1975, 
it was noted that the veteran bent his right ankle while 
walking downstairs.  It was recorded that the veteran had a 
history of frequent sprains of the right ankle.  X-rays were 
negative for fracture and no significant abnormalities were 
noted.  Physical examination showed minimal swelling of ankle 
with decreased range of motion and moderate tenderness.  The 
assessment was sprain of the right ankle.  Upon the veteran's 
discharge examination, dated in February 1976, there was no 
record of residuals of a right knee or right ankle injury.  
At the December 1976 VA examination, the veteran reported 
that he injured an ankle, which one was unknown, in January 
1976.  The veteran denied any ankle problem at the time of 
the VA examination.  It was noted that both ankles were 
completely normal on physical examination.  The diagnosis was 
history of ankle injury.  No residuals were determined on the 
examination.  The December 1976 VA examination was negative 
for any complaints or diagnosis regarding the veteran's right 
knee.  Based on the foregoing, the RO denied service 
connection for residuals of a right knee injury and residuals 
of a right ankle injury.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for lumbosacral strain was issued in 
January 1977.  At such time, the veteran was notified of the 
decision and his appellate rights.  No further communication 
was received from the veteran regarding a claim for service 
connection for residuals of a right knee or ankle injury 
until August 2000.  Thus, the January 1977 decision became 
final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)].

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in August 2000, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final January 1977 
rating decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the January 1977 rating decision, medical records from 
the Army National Guard were received.  See 38 C.F.R. 
§ 3.156(c).  Such detail complaints of a thorn in the right 
foot in June 1992 and a diagnosis of bilateral pes cavus in 
February 1993, but are otherwise negative for any complaints, 
treatment, or diagnoses referable to the veteran's right knee 
or ankle.  Also, relevant contemporary medical evidence 
showing diagnoses of osteoarthritis of the right knee and 
right ankle has been received.

The Board concludes that the evidence received since 1977 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
questions of whether the veteran currently has a right knee 
disorder that is related to his military service and whether 
the veteran currently has a right ankle disorder that is 
related to his military service, the lack of which was the 
basis of the January 1977 denial.  When considered in 
connection with the veteran's documented in-service treatment 
for a right knee bruise and a right ankle sprain, the 
additionally-received medical evidence is so significant that 
it must be considered in order to fairly decide the veteran's 
claims.  Accordingly, the veteran's claims of entitlement to 
service connection for residuals of a right knee injury and 
entitlement to service connection for residuals of a right 
ankle injury are reopened.  38 U.S.C.A. § 5108.

Merits of the Claims

The veteran claims that he injured his right knee and right 
ankle while serving on active duty in the United States Army.  
He further contends that he re-injured his knee and ankle 
while serving with the Army National Guard.  The veteran 
argues that his current right knee and right ankle 
disabilities, which cause him pain and discomfort, are 
residual to his injuries sustained on active duty or while 
serving in the Army National Guard.  As such, he claims that 
service connection is warranted for such disabilities.

As indicated previously, service medical records from the 
veteran's active duty period show an October 1974 diagnosis 
of a right knee bruise and a February 1975 diagnosis of a 
right ankle sprain.  Separation examination was negative for 
residuals of a right knee or right ankle injury.  The 
December 1976 VA examination diagnosed history of ankle 
injury without residuals shown on examination.  Records 
received from the Army National Guard are negative for any 
complaints, treatment, or diagnoses referable to the 
veteran's right knee or right ankle.

A private medical record signed by M. D. D. indicates that 
the veteran complained of numbness in the right leg in the 
spring of 1986 and again in July 1987.  Such records 
demonstrate that the veteran had pain in his low back with 
numbness and radiating pain in his legs bilaterally.  A March 
1986 record shows that, upon clinical evaluation, patella and 
Achilles reflexes were 2+ bilaterally.  Muscle strength was 5 
throughout bilaterally and straight leg raising was 90 
degrees negative bilaterally.  In May 1986, it was noted that 
a myelogram showed a disc herniation at L5.  

VA treatment records show complaints of right leg numbness in 
November 1989.  Neuritis of the right leg was diagnosed.  In 
February 2000, the veteran complained of right heel pain for 
the prior two weeks.  Pain was sharp and worse with walking.  
The veteran indicated that he had a spur in his left heel 
previously and the pain felt similar.  Objectively, there was 
sharp pain with palpation of the right heel.  Musculoskeletal 
examination revealed pain on palpation of the plantar medial 
area.  No pain in the Achilles tendon area was noted and 
there was no Tinnel's sign or lamp cord sign.  X-rays showed 
small spurs anteriorly and posteriorly.  The diagnosis was 
heel spur syndrome of the right foot. 

A July 2000 record from M. D., PA-C, and signed by G. B., 
M.D., reflects that the veteran reported a long history of 
bilateral knee and ankle pain, as well as bilateral heel 
pain.  The physician's assistant indicated that the veteran 
brought medical records with him documenting treatment for 
ongoing chronic plantar fasciitis as well as treatment for an 
injury to the right knee in 1974.  Upon presentation, the 
veteran reported symptoms in his knees that were chronic, 
generally occurring every day, but alternating as to which 
had the most severe pain, and sometimes associated with some 
swelling about the knee.  The veteran generally took 
Ibuprofen on an as needed basis for control of his symptoms 
with fair to marginal benefit.  Upon examination of the right 
knee, there was no obvious effusion.  Range of motion was 
zero to 145 degrees.  Regarding joint stability, the veteran 
was stable to varus and valgus stress.  McMurray's and 
Lachman's tests were negative.  Upon examination of the right 
ankle, there was soft tissue swelling over the lateral 
malleolus.  The veteran was tender to palpation at the 
insertion of the plantar aponeurosis.  He had no pain with 
compression of the calcaneus.  Range of motion revealed 10 
degrees of dorsiflexion and 35 degrees of plantar flexion.  
It was noted that the veteran had a tight heel cord.  He was 
stable to anterior drawer and talar tilt testing.  X-rays of 
the right knee demonstrated some mild joint space narrowing 
and sclerosis of the medial tibial plateaus.  No evidence of 
significant osteophytosis was present.  X-rays of the right 
ankle revealed no acute bony injury or significant 
destructive changes.  There was some mild osteophytosis off 
of the anterior lip of the tibia.  The talus appeared to be 
centered within the mortise without medial clear space 
widening.  The impression was mild bilateral knee 
osteoarthritis, mild bilateral ankle osteoarthritis, and 
bilateral plantar fasciitis.  

VA treatment records reflect that in August 2000, the veteran 
presented for follow up for right heel pain.  The veteran 
stated that the heel did not hurt all the time.  He indicated 
that the medial arch hurt occasionally.  It was noted that 
the veteran wore orthotics in his work boots occasionally for 
the prior five years.  He also complained of calluses on his 
toes.  Musculoskeletal examination reflected mild tenderness 
on palpation of the right heel along with the proximal aspect 
of the plantar fascia.  There was no erythema or edema noted.  
He had a high arch foot.  The assessment was heel spur 
syndrome of the right foot, plantar fasciitis, and 
callosities.

A January 2001 VA examination revealed that the claims file 
was reviewed.  The veteran reported having multiple right 
knee and ankle injuries over a long period of time on both 
reserve and active duty.  The examiner noted that review of 
the veteran's service medical records indicated only a single 
episode of injury to the right knee in October 1974 diagnosed 
as a "bruise," which was treated with medications with a 
return to duty within several days.  He also underwent an X-
ray at that time that was negative.  The veteran had no 
injections, surgery, or bracing for that problem during 
service.  He currently complained of intermittent episodes 
occurring three to four times per month of a stabbing pain to 
the knee that lasted between 15 and 30 minutes.  Such 
occurred primarily to the right knee in the anterolateral 
aspect.  The veteran also described an early morning 
stiffness to the knees, with the right greater than the left, 
that required an hour or two to loosen up.  Such discomfort 
was aggravated by weather changes and by walking over uneven 
ground.  The veteran had been treated for diagnosed 
osteoarthritis with nonsterodial anti-inflammatories as well 
as with topical analgesics.  The veteran denied any episode 
of locking, but stated that the knees "catch" occasionally.  
He also denied any episodes of swelling.

Regarding the veteran's right ankle, he had a single episode 
of injury and care in February 1975 when he twisted the ankle 
on stairs.  The veteran was diagnosed as having a sprain that 
was treated with rest, ice, and compression and elevation for 
two days as well as nonsteroidal anti0inflammatories before 
he was allowed to return to duty.  X-ray of his ankle at that 
time showed no significant abnormality.  The veteran had no 
injections, surgery, or bracing during or subsequent to 
service.  The examiner noted that the veteran had significant 
problems with bilateral plantar fasciitis that had been 
treated with orthotics subsequent to service.  The veteran 
had similar episodes during service.  Currently, the veteran 
complained of early morning stiffness to the ankles, greater 
on the right than on the left, and an aching discomfort prior 
to going to bed at night that he associated with being on his 
feet a lot.  He described more medial foot than ankle pain 
and described such as throbbing.  The veteran stated that his 
feet frequently "give out on him," describing a roll over 
type mechanism.  Again, the examiner noted that the veteran 
had no additional care for such problem, with the exception 
of the use of orthotics.  

The examiner noted that the veteran claimed having injured 
his knee and ankle while on reserve duty, but such episodes 
had not been documented nor could the veteran recall 
specifics of those injuries or treatment.  There was no 
record of those episodes in the claims file to review.  It 
was noted that the veteran had an evaluation in July 2000 by 
a civilian practitioner for specific complaints of bilateral 
knee and ankle pain with diagnoses of bilateral 
osteoarthritis of the knees and ankles, and, bilateral 
plantar fasciitis.

Physical examination revealed that the veteran ambulated into 
the clinic without external supports or assistance.  There 
was no evidence of an antalgic gait.  Examination of the 
knees showed no deformity, discoloration, or swelling to 
either knee.  He was diffusely tender to even light palpation 
about both patellae, but did not localize his discomfort to 
the medial or lateral joint lines.  Active range of motion of 
the knees was zero to 140 degrees bilaterally with bilateral 
retropatellar crepitus and clicks.  The flexion over pressure 
maneuver was negative.  There was no evidence of instability 
on varus valgus stress testing in zero and 30 degrees of 
flexion of either knee.  Lachman and drawer tests were 
negative bilaterally.  Patellofemoral compression tests were 
only equivocal bilaterally.  McMurray's test was negative 
bilaterally.  

Physical examination of the ankles showed 1+edema with 
discoloration and palpable hematoma to the right posterior 
medial calf that the veteran stated was due to a fall from a 
ladder within the prior two weeks.  There was otherwise no 
deformity, discoloration, or swelling to either ankle.  The 
veteran was diffusely tender to even light palpation to the 
medial aspect of his ankles, greater on the right than on the 
left, and did not localize his discomfort to the malleoli nor 
to the anteromedial or anterolateral ligamentous complexes.  
The veteran was more predominantly tender to palpation at the 
medial arch of the right greater than the left foot.  Active 
range of motion of the angles was dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees bilaterally.  There was no 
significant crepitus or grating with active or passive range 
of motion or special maneuvers.  There was no evidence of 
instability on drawer testing with the ankles in zero and 20 
degrees of plantar flexion.  There was also no evidence of 
instability on pronation and supination maneuvers.  The 
veteran was noted to have a slight pes planus and prominence 
over the talonavicular joints bilaterally to palpation.

X-rays of both knees showed minimal osteoarthritic changes.  
X-rays of the right ankle revealed minimal osteoarthritic 
changes in, including dorsal spurs to the talonavicular joint 
and calcaneal spurs in the Achilles tendon insertion 
enthesopathy.  The diagnoses were mild osteoarthritis of both 
knees and mild osteoarthritis of both ankles.  The examiner 
opined that, based on a detailed review of the veteran's 
service medical records and claims file as well as the 
veteran's history, physical examination, and special studies 
performed at the examination, there was no evidence of a 
direct causative correlation between the single documented 
injuries in service to the veteran's right knee and right 
ankle and to his current osteoarthritis of both knees and 
both ankles.  The examiner noted that the veteran claimed 
additional injuries to those joints on reserve duty and 
active duty, but there was no documentary evidence to that 
effect. 

An August 2001 private medical report from G.D., PA-C, signed 
by G. B., M.D., indicates that the veteran was seen for a 
reevaluation of bilateral knee pain.  The veteran denied any 
recent history of injury or trauma to the extremities, but 
stated that over the prior two to three weeks, he had been 
experiencing increased pain and swelling in his knees, 
greater on the right than on the left.  He denied having any 
locking or giving-way episodes in the extremities and had 
been using Ibuprofen that helped minimally.  Upon examination 
of the right knee, it appeared slightly swollen.  There was a 
mild effusion and no obvious deformity.  The veteran was 
moderately tender to palpation about the parapatellar region 
as well as the medial joint line.  There was no tenderness at 
the lateral joint line.  Range of motion was zero to 120 
degrees with a mild amount of discomfort at the extreme of 
flexion.  He was stable to varus and valgus stress.  Anterior 
and posterior drawer signs, Lachman's and McMurray's were 
negative.  The veteran was neurovascularly intact to motor 
and sensory testing to the right lower extremity.  Dorsalis 
pedis pulse was intact.  X-rays of the right knee showed mild 
medial compartmental joint space narrowing along with 
flattening and sclerosing of the medial tibial plateau.  The 
impression was bilateral knee osteoarthritis. 

A September 2001 VA treatment record reveals that the veteran 
complained of right knee pain with slight swelling.  The 
onset was six days previously and it was noted that the 
veteran had old injuries.  Objectively, the veteran's right 
knee was without swelling, redness, or eccymosis.  The 
veteran had a normal gait.  It was noted that April 2001 X-
rays showed only mild degenerative joint disease.  The 
diagnosis was chronic knee pain secondary to degenerative 
joint disease.  A January 2002 MRI report shows an 
impression, as relevant, of bilateral degenerative joint 
disease of the knees and bilateral Baker's cyst, 4.8 
centimeters on the right.  VA records dated through December 
2002 continue to reflect complaints of bilateral knee and 
ankle pain.  

Although there are diagnoses of osteoarthritis of the right 
knee and right ankle of record, the veteran is not entitled 
to presumptive service connection because there is no 
evidence that arthritis manifested to a degree of 10 percent 
within one year of his discharge from active service.  
Specifically, the veteran was discharged from active duty in 
February 1976 and the earliest medical evidence of record 
indicating a diagnosis of arthritis of the knees and ankles 
is dated in July 2000.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The Board acknowledges the veteran's in-service diagnoses of 
a bruise on his right knee and a right ankle sprain.  
However, at his separation examination, there was no record 
of residuals of a right knee or right ankle injury.  Thus, 
the Board finds that any right knee and right ankle 
complaints the veteran may have had in service were acute and 
transitory and resolved without residual pathology.  Also, 
the Board acknowledges the veteran's contention that he also 
injured his right knee and right ankle while serving in the 
Army National Guard on ACDUTRA or INACDUTRA; however, such 
records are negative for any complaints, treatment, or 
diagnoses referable to the veteran's right knee or right 
ankle.

While there is evidence of current right knee and right ankle 
disabilities of record, there is no competent medical opinion 
that such disabilities are related to in-service knee or 
ankle diagnoses, related to a disease or injury during 
service, or otherwise began during any period of service.  In 
fact, the January 2001 VA examiner opined, after a detailed 
review of the veteran's service medical records and claims 
file as well as the veteran's history, physical examination, 
and special studies performed at the examination, that there 
was no evidence of a direct causative correlation between the 
single documented injuries in service to the veteran's right 
knee and right ankle and to his current osteoarthritis of 
both knees and both ankles.  Additionally, the VA examiner 
observed that the veteran claimed additional injuries to his 
knee and ankle on reserve duty and active duty, but there was 
no documentary evidence to that effect.  As such, the only 
evidence suggesting a nexus between any period of service and 
current right knee or right ankle disabilities is limited to 
the veteran's own statements.  The veteran, as a layperson, 
is not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the record contains no competent 
medical opinion that the veteran has a current disability of 
the right knee or right ankle that is related to a disease or 
injury incurred during his military service.  Absent 
competent evidence of a causal nexus between a current 
disability of the right knee or right ankle and service, the 
veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of a right knee injury and 
residuals of a right ankle injury.  As such, that doctrine is 
not applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107.


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a right knee injury is granted.

The application to reopen a claim of entitlement to service 
connection for residuals of a right ankle injury is granted.

Service connection for residuals of a right knee injury is 
denied.

Service connection for residuals of a right ankle injury is 
denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


